             Case 5:20-cv-01113 Document 1 Filed 09/18/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

BRIANNA RENEE WOODHOUSE,                        §
     Plaintiff,                                 §
                                                §
v.                                              §           CIVIL ACTION NO. 5:20-cv-1113
                                                §
BIRD RIDES, INC., BIRD CO.,                     §             JURY DEMAND
JANE DOES AND JOHN DOES 1-10,                   §
AND XYZ CORPORATIONS 1-10,                      §
     Defendants.                                §

                             DEFENDANT BIRD RIDES, INC.’S
                                 NOTICE OF REMOVAL

       Defendant Bird Rides, Inc. (“Bird Rides”) hereby gives notice that the above-referenced

matter pending in the 73rd Judicial District Court of Bexar County, Texas (Cause No.

2020Cl12325) is being removed to Federal Court and files this Notice of Removal to the United

States District Court for the Western District of Texas, San Antonio Division pursuant to 28 U.S.C.

§§ 1441 and 1446, and as grounds for removal respectfully shows the following:

                                             I.
                                        BACKGROUND

1.     On July 8, 2020, Plaintiff Brianna Renee Woodhouse (“Woodhouse”) filed her Original

Petition in the 73rd Judicial District Court of Bexar County, Texas, Cause No. 2020Cl12325 (the

“State Court Case”), alleging that she was injured when struck by a Bird Rides scooter.

2.     Copies of the pleadings filed in the State Court Case, prior to this Notice of Removal, are

attached hereto and incorporated herein for all purposes.

3.     On August 26, 2020, Defendant Bird Rides received a copy of Plaintiff’s Original Petition.




                                                                                                 1
             Case 5:20-cv-01113 Document 1 Filed 09/18/20 Page 2 of 4




4.     Bird Rides files this Notice of Removal within the 30-day time period required by 28

U.S.C. §§ 1446(b)(1). Bd. Of Regents of Univ. of Tex. Sys v. Nippon Tel. & Tel. Corp., 478 F.3d

274, 278 (5th Cir. 2007).

                                            II.
                                    BASIS FOR REMOVAL

5.     This court has original jurisdiction under 28 U.S.C. § 1332 over the civil action, and the

action may be removed by Defendant Bird Rides pursuant to 28 U.S.C. § 1441(a), in that it is a

civil action between citizens of different states, and the matter in controversy exceeds the sum of

$75,000.00 exclusive of interest and costs. 28 U.S.C. § 1332(a), 1446(c)(2)(B).

6.     Minimum Diversity – Removal is proper because there is complete diversity between the

parties. Plaintiff names Bird Rides and Bird Co. as Defendants. Plaintiff is a Texas resident. Bird

Rides is a Delaware corporation with its principal place of business in Santa Monica, California.

"Bird Co." is not an entity associated with Bird Rides, and, on information and belief, Plaintiff

misidentified "Bird Co." as a defendant while naming Bird Rides. Plaintiff has not requested a

separate service of citation on "Bird Co.", which is identified as a California corporation.

7.     Plaintiff additionally names Jane Does and John Does 1-10, and XYZ Corporations 1-10,

as Defendants. The citizenship of a defendant sued under a fictitious name can be disregarded for

purposes of determining diversity jurisdiction. 28 U.S.C. § 1441(b)(1); Doleac v. Michalson, 264

F.3d 470, 475 (5th Cir.2001). Accordingly, Plaintiff is not from the same state as any Defendant,

fully satisfying the requirements of 28 U.S.C. § 1332(a).

8.     Amount in Controversy – Plaintiff's Original Petition seeks monetary relief in an amount

in excess of $200,000.00, but not more than $1,000,000.00.

9.     Proper Court – Venue is proper in this District pursuant to 28 U.S.C. § 1446(a) because

this District and Division embrace the place in which the removed action was pending.

                                                                                                 2
             Case 5:20-cv-01113 Document 1 Filed 09/18/20 Page 3 of 4




10.    Pleadings and Process – Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders,

and all other filings in the State Court Case are attached to this this Notice. The Exhibits attached

to this Notice of Removal, are as follows:

           Exhibit A                                   Civil Docket Sheet from State Court

           Exhibit B                                   Plaintiff’s Original Petition

           Exhibit C                                   Issuance of Citation to Bird Rides, Inc.

           Exhibit D                                   Motion to Substitute Attorney and Proposed
                                                       Order

11.    Following the filing of this Notice with this Court, written notice of the filing of same will

be provided to Plaintiff’s counsel, as required by law.

12.    Following the filing of this Notice with this Court, a true and correct copy of this Notice

will be filed with the 73rd Judicial District Court of Bexar County, Texas, as required by law.

13.    Bird Rides reserves all of its rights and defenses, including without limitation those rights

and defenses pursuant to Federal Rule of Civil Procedure 12.

                                              III.
                                         JURY DEMAND

14.    Plaintiff filed a request for jury demand in the state-court suit.

                                             IV.
                                         CONCLUSION

15.    Because there is complete diversity among the parties and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs, the Court has subject matter jurisdiction

pursuant to 28 U.S.C. § 1332.

16.    On these grounds, Bird Rides hereby requests the removal of the referenced State Court

Case to this Court.




                                                                                                   3
             Case 5:20-cv-01113 Document 1 Filed 09/18/20 Page 4 of 4




                                             Respectfully submitted,

                                             COKINOS | YOUNG
                                             Las Cimas IV
                                             900 S. Capital of Texas Hwy., Suite 425
                                             Austin, Texas 78746
                                             (512) 476-1080 (Office)
                                             (512) 610-1182 (Direct)
                                             (512) 610-1184 (Fax)

                                             By: /s/ Marc A. Young
                                                MARC A. YOUNG
                                                State Bar No. 22201500
                                                Lead Attorney
                                                myoung@cokinoslaw.com

                                             ATTORNEYS FOR DEFENDANT
                                             BIRD RIDES, INC.



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was electronically

filed on the CM/ECF system, which will automatically serve a Notice of Electronic Filing by email

to the following counsel of record on the 18th day of September, 2020.


       ATTORNEYS FOR PLAINTIFF

       Daniel “Tad” Rice
       RICE LAW
       25700 Interstate 45 North
       Suite 130
       The Woodlands, Texas 77386-1364
       Email: Firm@ricefirmpc.com



                                                     Marc A. Young
                                                     Marc A. Young




                                                                                                 4
